DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
	It is noted that the phrase “precursor of the three-dimensional object dried” is used instead of the correct English grammar “dried precursor of the three-dimensional object”.

Drawings
The drawings are objected to because the description of Fig. 21 (page 106, lines 7-10) of the specification) indicates that steps B1, B2, B3, and B4 are repeated but Fig. 21 does not show B4 being repeated.  Fig. 21 is identical to Fig. 15.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters 2, 3, 4, and 5 in Fig. 16 have been used to designate other parts in Figs. 3 and 7.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters 56, 57, 58, 59, 60, 61, 62, 63, and 64 in Figs 17 C-K have been used to designate other elements in Figs 4 B-I.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s)  1, 2, 5, and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by van Staden et al (2017/0278586) .
Van Staden et al disclose a process of forming a three-dimensional object by disposing a fiber layer (operation 30), disposing a powder layer (particles in operation 20), and a liquid binder (operation 30, Step 8) to form a precursor object that is then sintered (heated).  See Figs. 6 A-B and paragraphs 0065-0082.  The fiber dispensing member (610, Fig. 7A) does not contact the target surface.  As to the apparatus, the powder and fibers can be dispensed together as a layer with unit 610 and the powder is also dispensed separately from the fibers with unit 800 and binder is applied by inkjet printer 710.  

Claim(s) 1, 11-14, 16, 17 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mantell et al (2020/0398481).
Mantell et al disclose a method and apparatus for forming a three-dimensional object in which a fiber sheet (118) is dispensed, liquid binder (126) is dispensed, and powder is dispensed (128) to form a precursor layer.  See Fig. 1 and paragraphs 0035-0040.  The precursor is dried with a fuser (108) by heating (paragraph 0048).  The precursor layers are .

Claim(s) 1, 6, 10, 16, 17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jaunet et al (2017/0232675).
Jaunet et al disclose a method of forming a three-dimensional object by dispensing a layer of powder fiber mixture and binding with a liquid resin.  See paragraphs 0017-0024, 0077-0090, 0126, 0142, 0145, 0146 and 0171.  As to the powder fiber mixture is applied by member (166) from container (165) and binder is applied from a printing head (152) (Fig. 1; paragraphs 00171 and 181). The fibers can be a resin (paragraph 0142). 

Claim(s) 1, 6-8, 17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huson et al (2013/0157013).
Huson et al disclose a method and apparatus for forming a three-dimensional object by dispensing a powder layer and binding with a binder.  See paragraphs 0013-0021.  The powder layer can also include fibers (paragraph 0072).  The binder is applied as a solution and therefor liquid (paragraph 0080).  After forming the layers the precursor is dried and then fired (heated) (paragraphs 0088-0089).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huson et al (2013/0157013) in view of Cima et al (5,387,380).
Huson et al is described above.  It would have been obvious to one of ordinary skill in the art to dispense the powder/fibers using a non-contact means because it is a well known means of forming layers in three-dimensional object manufacture as evidenced by Cima et al (Fig. 14; column 3,line 67-column 4, line 4; and column 8, lines 10-48).

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over van Staden et al (2017/0278586) in view of Huson et al (2013/0157013).
Van Staden et al is described above.  Van Staden et al do not indicate that a drying step occurs between the layer and the sintering (heating/firing), however, it would have been obvious to one of ordinary skill in the art to perform a drying step as Huson et al (paragraph 0088) indicates that it can improve green strength thus aiding in the prevention of defects in the final object.

Allowable Subject Matter
Claim15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Okamoto et al (2011/0291326) discloses three-dimensional object manufacture using layers of powder/fiber selectively bonded with a binder.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY LYNN F THEISEN whose telephone number is (571)272-1210. The examiner can normally be reached Monday through Thursday, 7:30 am- 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARY LYNN F THEISEN/Primary Examiner, Art Unit 1754